DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 07/19/2021 and reviewed by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase "said panels" in lines 2-3 and in line 5. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said panels” to --said plurality of panels--. Claims 3, 7, 10, 12, 14-15, 17, and 20 are rejected for similar reasons.
Claim 1 recites the phrase "the wall" in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the wall” to --a wall--. 
Claim 2 recites the phrase "a selected panel" in line 2. This is a double inclusion of “a plurality of individual and pivotally inter-connected panels” in line 2 of claim 1. The Examiner suggests changing “a selected panel” to --a selected panel of said plurality of panels--.
Claim 5 recites the phrase "said food and water supporting door" in line 1. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said food and water supporting door” to --said food and water supporting door compartment--. 
Claim 5 recites the phrase "and inside supporting side" in line 2. This renders the claim vague and indefinite, since it is unclear what the limitation is referencing. The Examiner suggests changing “and inside supporting side” to --an inside supporting side--. 
Claim 8 recites the phrase "the other component" in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the other component” to --another component--. 
Claim 10 recites the phrase "an expanded use configuration" in lines 8-9. This is a double inclusion of “an expanded use configuration” in lines 6-7 of claim 10. The Examiner suggests changing “an expanded use configuration” to --the expanded use configuration--.
Claim 12 recites the phrase "The assembly of claim 12" in line 1. This renders the claim vague and indefinite, since claim 12 cannot be dependent on itself. The Examiner suggests changing “The assembly of claim 12” to --The assembly of claim 10--. 
Claim 14 recites the phrase "side brackets" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “side brackets” to --side panels--. 
Claims 2-9 and 11-20 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sinor (U.S. 6722315) in view of Eby (U.S. Pat. 9339006).
In regard to claim 1, Sinor discloses a collapsible kennel assembly, comprising: a plurality of individual and pivotally inter-connected panels (Figs. 1-3, where there are a plurality of individual and pivotally inter-connected panels (106, 110, 118, 122, 112, and 102)), a first selected one of said panels adapted to being affixed to the wall (Figs. 1-3, where there is a first selected one of said panels 102 adapted to being affixed to the wall 100); and said panels being inter-collapsed in succession along first and second sides between an expanded use configuration and a folded storage configuration (Figs. 1-3, where the panels (106, 110, 118, and 122) being inter-collapsed in succession along first and second sides between an expanded use configuration and a folded storage configuration). Sinor does not disclose a second selected one of said panels allowing for ingress and egress. Eby discloses a first selected one of said panels adapted to being affixed to the wall (Figs. 1 and 4, where there is a first selected one of said panels 110 adapted to being affixed to the wall 190); a second selected one of said panels allowing for ingress and egress (Figs. 1 and 4, where there is a second selected one of said panels 102 allowing for ingress and egress via door 104). Sinor and Eby are analogous because they are from the same field of endeavor which include pet enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sinor such that a second selected one of said panels allowing for ingress and egress in view of Eby. The motivation would have been to allow the pet to enter or exit the pet enclosure through the front panel, while the pet enclosure is attached to the wall.
In regard to claim 3, Sinor as modified by Eby discloses the assembly of claim 1, further comprising individual pluralities of hinges inter-connecting each of said panels (Sinor, Figs. 1-3 and Column 2 lines 45-56, where there are pluralities of hinges (108 and 120) inter-connecting each of said panels (106, 110, 118, and 122)).
In regard to claim 9, Sinor as modified by Eby discloses the assembly of claim 1, further comprising first and second sub-pluralities of side panels extending between said first and second selected panels (Sinor, Figs. 1-3, where there are at least first and second sub-pluralities of side panels (106, 110, 118, and 122) extending between said first and second selected panels (112 and 102)).
In regard to claim 10, Sinor discloses a collapsible kennel assembly, comprising: a plurality of individual and pivotally inter-connected panels defining an interior enclosure and including each of a rear panel, first and second pluralities of hingedly interconnected side panels, and a front panel hingedly connected to forward most of said first and second pluralities of side panels (Figs. 1-3, where there are a plurality of individual and pivotally inter-connected panels including an interior enclosure, a rear panel 102, first and second pluralities of hingedly interconnected side panels (106, 110, 118, and 122), a front panel 112 which is hingedly connected to forward most of said first and second pluralities of side panels (110 and 122)); and said panels being inter-collapsed in succession along first and second sides between an expanded use configuration and a folded storage configuration (Figs. 1-3, where the panels (106, 110, 118, and 122) being inter-collapsed in succession along first and second sides between an expanded use configuration and a folded storage configuration). Sinor does not disclose an inner door incorporated into said front panel to allow for ingress and egress in an expanded use configuration. Eby discloses a first selected one of said panels adapted to being affixed to the wall (Figs. 1 and 4, where there is a first selected one of said panels 110 adapted to being affixed to the wall 190); an inner door incorporated into said front panel to allow for ingress and egress in an expanded use configuration (Figs. 1 and 4, where there is an inner door 104 incorporated into said front panel 102 to allow for ingress and egress in an expanded use configuration). Sinor and Eby are analogous because they are from the same field of endeavor which include pet enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sinor such that an inner door incorporated into said front panel to allow for ingress and egress in an expanded use configuration in view of Eby. The motivation would have been to allow the pet to enter or exit the pet enclosure through the front panel, while the pet enclosure is attached to the wall.
In regard to claim 11, Sinor as modified by Eby discloses the assembly of claim 10, further comprising rearward most of said first and second pluralities of side panels being fixed to said rear panel (Sinor, Figs. 1-3, where the rearward most of said first and second pluralities of side panels (106 and 118) being fixed to said rear panel 102).
In regard to claim 12, Sinor as modified by Eby discloses the assembly of claim 12, further comprising a bottom panel being hingedly connected along an inside lower edge of said rear panel and so that said bottom panel is upwardly rotated against said rear panel prior to inter-collapsing said side panels (Sinor, Figs. 1-3 and Column 3 line 66 – Column 4 line 10, where a bottom panel 114 being hingedly connected along an inside lower edge of said rear panel 102 and so that said bottom panel 114 is upwardly rotated (folded up vertically) against said rear panel 102 prior to inter-collapsing said side panels (see Fig. 3)).
In regard to claim 19, Sinor as modified by Eby discloses the assembly of claim 10, further comprising said rear panel adapted to being affixed to a vertical wall surface (Sinor, Figs. 1-3, where there is a rear panel 102 adapted to being affixed to a vertical wall surface 100). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sinor (U.S. 6722315) in view of Eby (U.S. Pat. 9339006) as applied to claim 1, and further in view of Kazanchyan et al. (U.S. Pat. 10582693).
In regard to claim 2, Sinor as modified by Eby discloses the assembly of claim 1. Sinor as modified by Eby does not disclose at least one interior subdividing panel hingedly supported relative to a selected panel. Kazanchyan et al. discloses at least one interior subdividing panel hingedly supported relative to a selected panel (Figs. 1-2 and Column 4 lines 31-35, where there is at least one interior subdividing panel 240 hingedly supported relative to a selected panel). Sinor and Kazanchyan et al. are analogous because they are from the same field of endeavor which include pet enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sinor as modified by Eby such that at least one interior subdividing panel hingedly supported relative to a selected panel in view of Kazanchyan et al. The motivation would have been to divide the pet enclosure into two equal sections, in order to enable a user to crate two pets using a single pet enclosure. 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sinor (U.S. 6722315) in view of Eby (U.S. Pat. 9339006) as applied to claim 3, and further in view of FR 2618241.
In regard to claim 4, Sinor as modified by Eby discloses the assembly of claim 3. Sinor as modified by Eby does not disclose said plurality of panels further comprising a forward door panel having a food and water supporting door compartment at a lower end. FR 2618241 discloses said plurality of panels further comprising a forward door panel having a food and water supporting door compartment at a lower end (Figs. 1-3 and Translation Page 1 line 26 – Page 2 line 5, where the plurality of panels further comprising a forward door panel having a food and water supporting door compartment 7 at a lower end). Sinor and FR 2618241 et al. are analogous because they are from the same field of endeavor which include pet enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sinor as modified by Eby such that said plurality of panels further comprising a forward door panel having a food and water supporting door compartment at a lower end in view of FR 2618241. The motivation would have been to allow the user to refill the water and food bowls without having to enter the cage.
In regard to claim 5, Sinor as modified by Eby and FR 2618241 discloses the assembly of claim 4, said food and water supporting door being pivotally rotated about a pin to access and inside supporting side thereof (FR 2618241, Figs. 1-3 and Translation Page 1 line 26 – Page 2 line 5, where the food and water supporting door being pivotally rotated about at least a pin to access the inside supporting side).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sinor (U.S. 6722315) in view of Eby (U.S. Pat. 9339006) as applied to claim 1, and further in view of Volin (U.S. Pub. 20190029216).
In regard to claim 6, Sinor as modified by Eby discloses the assembly of claim 1. Sinor as modified by Eby does not disclose a floor panel secured between side panels in order to angle downwardly and forwardly to a front urine collection trap. Volin discloses a floor panel secured between side panels in order to angle downwardly and forwardly to a front urine collection trap (Figs. 1 and 12A-12B and Paragraphs [0332-0336], where there is a floor panel 114a secured between side panels in order to angle downwardly and forwardly to a front urine collection trap 114b). Sinor and Volin are analogous because they are from the same field of endeavor which include pet enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sinor as modified by Eby such that a floor panel secured between side panels in order to angle downwardly and forwardly to a front urine collection trap in view of Volin. The motivation would have been to allow the device to automatically remove urine from the pet enclosure floor panel, thereby ensuring that the floor panel remains relatively dry while a pet is occupying the pet enclosure.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sinor (U.S. 6722315) in view of Eby (U.S. Pat. 9339006) as applied to claim 1, and further in view of Niedwick et al. (U.S. Pub. 20160338316).
In regard to claim 7, Sinor as modified by Eby discloses the assembly of claim 1. Sinor as modified by Eby does not disclose said panels each further comprising an injection molded construction. Niedwick et al. disclose said panels each further comprising an injection molded construction (Paragraph [0089] and Fig. 4, where the panels (120, 122, 124, 126, and 128) are at least injection molded). Sinor and Niedwick et al. are analogous because they are from the same field of endeavor which include pet enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sinor as modified by Eby such that said panels each further comprising an injection molded construction in view of Niedwick et al. The motivation would have been to make the panels with a manufacturing technique that is well known in the art and which reduces the assembly steps required to construct the panels.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sinor (U.S. 6722315) in view of Eby (U.S. Pat. 9339006) as applied to claim 3, and further in view of Allawas (U.S. Pat. 6092488).
In regard to claim 8, Sinor as modified by Eby discloses the assembly of claim 3. Sinor as modified by Eby does not disclose each of said hinges further comprising hinge components, a circular cross section pin extending from a first hinge component and seating within a recess in the other component for providing swiveling support. Allawas discloses each of said hinges further comprising hinge components, a circular cross section pin extending from a first hinge component and seating within a recess in the other component for providing swiveling support (Figs. 1-2 and Column 2 lines 21-34, where there is a piano type hinge (9 and 23) which at least have a circular cross section pin extending from a first hinge component and seating within a recess in the other component for providing swiveling support (piano type hinges are well known to have a circular cross section pin which is placed in a recess to provide swiveling support)). Sinor and Allawas are analogous because they are from the same field of endeavor which include pet enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sinor as modified by Eby such that each of said hinges further comprising hinge components, a circular cross section pin extending from a first hinge component and seating within a recess in the other component for providing swiveling support in view of Allawas. The motivation would have been to allow the side panels to be collapsed into the folded storage configuration using a common piano type hinge, which is resilient, dependable, and easily replaceable in case of damage. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sinor (U.S. 6722315) in view of Eby (U.S. Pat. 9339006) as applied to claim 12, and further in view of Volin (U.S. Pub. 20190029216).
In regard to claim 13, Sinor as modified by Eby discloses the assembly of claim 12. Sinor as modified by Eby does not disclose said bottom panel further comprising a downwardly angled upper surface, a urine collection trap being secured to an exterior bottom edge of said front panel and collecting urine deposited from said bottom panel to an exterior of said enclosure. Volin discloses said bottom panel further comprising a downwardly angled upper surface, a urine collection trap being secured to an exterior bottom edge of said front panel and collecting urine deposited from said bottom panel to an exterior of said enclosure (Figs. 1 and 12A-12B and Paragraphs [0332-0336], where the bottom panel 114a has a downwardly angled upper surface and a urine collection trap 114b at least at an exterior bottom edge of the front panel for collecting urine deposited from the bottom panel 114a). Sinor and Volin are analogous because they are from the same field of endeavor which include pet enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sinor as modified by Eby such that said bottom panel further comprising a downwardly angled upper surface, a urine collection trap being secured to an exterior bottom edge of said front panel and collecting urine deposited from said bottom panel to an exterior of said enclosure in view of Volin. The motivation would have been to allow the device to automatically remove urine from the pet enclosure bottom panel, thereby ensuring that the bottom panel remains relatively dry while a pet is occupying the pet enclosure.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sinor (U.S. 6722315) in view of Eby (U.S. Pat. 9339006) as applied to claim 10, and further in view of Flannery et al. (U.S. Pat. 10721910).
In regard to claim 14, Sinor as modified by Eby discloses the assembly of claim 10. Sinor as modified by Eby does not disclose "U" brackets securing along adjoining upper edges of said first and second individual pluralities of side panels. Flannery et al. "U" brackets securing along adjoining upper edges of said first and second individual pluralities of side panels (Figs. 2 and 12A-13B and Column 6 lines 38-47, where there are "U" shaped brackets (38 and 60) securing along adjoining upper edges of said first and second individual pluralities of side panels). Sinor and Flannery et al. are analogous because they are from the same field of endeavor which include pet enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sinor as modified by Eby such that "U" brackets securing along adjoining upper edges of said first and second individual pluralities of side panels in view of Flannery et al. The motivation would have been to secure the side panels in an open configuration with a locking bracket, in order to provide a redundancy that further ensures that the panels will not collapse while a pet is inside the pet enclosure. 
Sinor as modified by Eby and Flannery et al. does not disclose said "U" brackets being pivoted upwardly prior to said inter-collapsing said panels. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sinor as modified by Eby and Flannery et al. such that said "U" brackets being pivoted upwardly prior to said inter-collapsing said panels, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the "U" shaped brackets of Sinor as modified by Eby and Flannery et al. The motivation would have been to secure the side panels in an open configuration with a locking bracket, in order to provide a redundancy that further ensures that the panels will not collapse while a pet is inside the pet enclosure.
 Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sinor (U.S. 6722315) in view of Eby (U.S. Pat. 9339006) as applied to claim 10, and further in view of Kazanchyan et al. (U.S. Pat. 10582693).
In regard to claim 15, Sinor as modified by Eby discloses the assembly of claim 10. Sinor as modified by Eby does not disclose a pair of interior and enclosure sub-dividing panels hingedly connected to intermediate positioned of said pluralities of side panels, said interior panels being pivoted between open and closed positions to further subdivide the interior enclosure. Kazanchyan et al. discloses an interior and enclosure sub-dividing panel connected to intermediate positioned of said pluralities of side panels, said interior panel being pivoted between open and closed positions to further subdivide the interior enclosure (Figs. 1-2 and Column 4 lines 31-35, where there is an interior and enclosure sub-dividing panel 240 connected to intermediate positioned of said pluralities of side panels and being pivoted between open and closed positions to further subdivide the interior enclosure). Sinor and Kazanchyan et al. are analogous because they are from the same field of endeavor which include pet enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sinor as modified by Eby such that an interior and enclosure sub-dividing panel connected to intermediate positioned of said pluralities of side panels, said interior panel being pivoted between open and closed positions to further subdivide the interior enclosure in view of Kazanchyan et al. The motivation would have been to divide the pet enclosure into two equal sections, in order to enable a user to crate two pets using a single pet enclosure.
Sinor as modified by Eby and Kazanchyan et al. does not disclose a pair of interior sub-dividing panels hingedly connected to intermediate positioned side panels. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sinor as modified by Eby and Kazanchyan et al. such that a pair of interior sub-dividing panels hingedly connected to intermediate positioned side panels, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the interior sub-dividing panel of Sinor as modified by Eby and Kazanchyan et al. The motivation would have been to divide the pet enclosure into two equal sections, in order to enable a user to crate two pets using a single pet enclosure.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sinor (U.S. 6722315) in view of Eby (U.S. Pat. 9339006) as applied to claim 10, and further in view of FR 2618241.
In regard to claim 16, Sinor as modified by Eby discloses the assembly of claim 10. Sinor as modified by Eby does not disclose said front panel further comprising a rotatably supported food and water supporting door compartment at a lower end for providing exterior refilling and interior rotated positioning within the enclosure. FR 2618241 discloses said front panel further comprising a rotatably supported food and water supporting door compartment at a lower end for providing exterior refilling and interior rotated positioning within the enclosure (Figs. 1-3 and Translation Page 1 line 26 – Page 2 line 5, where the front panel further comprises a rotatably supported food and water supporting door compartment 7 at a lower end for providing exterior refilling and interior rotated positioning within the enclosure). Sinor and FR 2618241 are analogous because they are from the same field of endeavor which include pet enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sinor as modified by Eby such that said front panel further comprising a rotatably supported food and water supporting door compartment at a lower end for providing exterior refilling and interior rotated positioning within the enclosure in view of FR 2618241. The motivation would have been to allow the user to refill the water and food bowls without having to enter the cage.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sinor (U.S. 6722315) in view of Eby (U.S. Pat. 9339006) as applied to claim 10, and further in view of Huang (U.S. Pub. 20100313822).
In regard to claim 17, Sinor as modified by Eby discloses the assembly of claim 10. Sinor as modified by Eby does not disclose a magnetic locking system configured at each hinged interconnection for maintaining the panels in either of the use or storage configurations. Huang discloses a magnetic locking system configured at hinged interconnections for maintaining the panels in either of the use or storage configurations (Figs. 1 and 9 and Paragraph [0033], where there is at least a magnetic locking system 43 configured at hinged interconnections for maintaining the panels in the use configurations). Sinor and Huang are analogous because they are from the same field of endeavor which include pet enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sinor as modified by Eby such that a magnetic locking system configured at each hinged interconnection for maintaining the panels in either of the use or storage configurations in view of Huang. The motivation would have been to secure the side panels in an open configuration with a magnetic locking system, in order to provide an additional redundancy that even further ensures that the panels will not collapse while a pet is inside the pet enclosure.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sinor (U.S. 6722315) in view of Eby (U.S. Pat. 9339006) as applied to claim 10, and further in view of Simpson (U.S. Pat. 6997138).
In regard to claim 18, Sinor as modified by Eby discloses the assembly of claim 10. Sinor as modified by Eby does not disclose any of a window or screen incorporated into said inner door of said front panel. Simpson discloses any of a window or screen incorporated into said inner door of said front panel (Figs. 1-2, where there is at least a screen incorporated into said inner door 26 of said front panel 18). Sinor and Simpson are analogous because they are from the same field of endeavor which include pet enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sinor as modified by Eby such that any of a window or screen incorporated into said inner door of said front panel in view of Simpson. The motivation would have been to allow the user to easily look into the pet enclosure to view the pet, without having to open the inner door.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sinor (U.S. 6722315) in view of Eby (U.S. Pat. 9339006) as applied to claim 10, and further in view of Niedwick et al. (U.S. Pub. 20160338316).
In regard to claim 20, Sinor as modified by Eby discloses the assembly of claim 10. Sinor as modified by Eby does not disclose said panels each further comprising an injection molded construction. Niedwick et al. disclose said panels each further comprising an injection molded construction (Paragraph [0089] and Fig. 4, where the panels (120, 122, 124, 126, and 128) are at least injection molded). Sinor and Niedwick et al. are analogous because they are from the same field of endeavor which include pet enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sinor as modified by Eby such that said panels each further comprising an injection molded construction in view of Niedwick et al. The motivation would have been to make the panels with a manufacturing technique that is well known in the art and which reduces the assembly steps required to construct the panels.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of pet enclosures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647